116 F.3d 487
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Walter T. STATONEL, Defendant-Appellant.
No. 96-10352.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1997.*Decided June 11, 1997.

Appeal from the United States District Court for the Northern District of California, No. CR 90-0542-VRW;  Vaughn R. Walker, District Judge, Presiding.
BEFORE:  PREGERSON, FERGUSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Walter Statonel appeals the revocation of his supervised release and sentence of twenty four (24) months in custody pursuant to 18 U.S.C. §§ 3231 and 3683(e).  The district court found that Statonel had violated conditions of his supervised release by committing new crimes--stealing credit cards, forging credit card charge slips, and possessing stolen business checks.  Statonel claims that he did not know that he was on supervised release and was unaware of the condition not to commit any new crimes.


3
Regardless of whether Statonel actually knew that he was on supervised release and that he could not engage in future criminal acts during this period, such knowledge can be imputed.  United States v. Laughlin, 933 F.2d 786, 790 (9th Cir.1991);  United States v. Dane, 570 F.2d 840, 844 (9th Cir.1977).


4
Therefore, we AFFIRM the district court's revocation of Statonel's supervised release and sentence.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.  R. 36-3